 

Exhibit 10.1

 

LEAK-OUT AGREEMENT

 

October 25, 2019

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and between iBio, Inc., a Delaware
corporation (the “Company”), and the person or persons named on the signature
pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Underwriting Agreement, dated October 24,
2019, by and among the Company and A.G.P./Alliance Global Partners (“AGP”), as
representative of the several underwriters, in connection with the follow-on
underwritten public offering (the “Offering”) of the Company (the “UA”) pursuant
to which the Holder and certain other purchasers acquired (i) shares of Common
Stock of the Company (“Shares”) and/or Series C Convertible Preferred Stock (the
“Preferred”), whose terms are governed by a certain Certificate of Designation
of Preferences, Rights and Limitations of Series C Convertible Preferred Stock,
dated October ●, 2019 (the “CoD”), and (ii) warrants of the Company to purchase
Shares, the “Firm Common Warrants,” and together with the Shares and Preferred,
the “Securities”) and (b) the registration statement on Form S-1 (File No.
333-233504) (“Registration Statement”). Capitalized terms not defined herein
shall have the meaning as set forth in the UA, unless otherwise set forth
herein.

 

The Holder agrees solely with the Company that, from the time of both (a) the
Company’s public announcement of the final pricing of the Offering (the “Pricing
Date”) and (b) the Company or AGP notifying the Holder that each purchaser that
purchases of $50,000 or more of Securities in the Offering has executed this
form of Leak-Out Agreement (the “Effective Time”) and ending on the earlier of
(i) 4:00 pm (New York City time) on November 28, 20191 and (ii) the date and
time at which 25 million shares of the Company’s Common Stock (as adjusted for
stock splits, stock dividends, stock combinations, recapitalizations or other
similar events occurring after the date hereof) having traded since the
Effective Time as reported by Bloomberg, LP (such period, the “Restricted
Period”), neither the Holder, nor any affiliate of such Holder which (x) had or
has knowledge of the transactions contemplated by the UA, (y) has or shares
discretion relating to such Holder’s investments or trading or information
concerning such Holder’s investments, including in respect of the Securities, or
(z) is subject to such Holder’s review or input concerning such affiliate’s
investments or trading (together, the “Holder’s Trading Affiliates”),
collectively, shall sell, dispose or otherwise transfer, directly or indirectly,
(including, without limitation, any sales, short sales, swaps or any derivative
transactions that would be equivalent to any sales or short positions) on any
Trading Day during the Restricted Period (any such date, a “Date of
Determination”), shares of Common Stock of the Company, or shares of common
stock of the Company underlying any Convertible Securities or Options (each as
defined in the CoD), held by the Holder on the date hereof, as well as the
Shares and the shares of Common Stock of the Company issuable upon exercise of
the Preferred and Firm Common Warrants (collectively, the “Restricted
Securities”), in an amount representing more than [ ]%2 of the cumulative
percentage of composite trading volume of Common Stock for such date (including
pre-market volume on such date) as reported by Bloomberg, LP (“Leak-Out
Percentage”); provided that the Leak-Out Percentage shall not be in effect on
any day on which the Common Stock trades at a price that exceeds 300% of the
public offering price for the Securities as announced on the Pricing Date;
provided, further, that the foregoing restriction shall not apply to any actual
“long” (as defined in Regulation SHO of the Securities Exchange Act of 1934, as
amended) sales by the Holder or any of the Holder’s Trading Affiliates at a
price greater than $0.● (in each case, as adjusted for stock splits, stock
dividends, stock combinations, recapitalizations or other similar events
occurring after the date hereof) and provided, further, that the foregoing
restriction shall not apply to any actual “long” sales of shares of Common Stock
purchased in open market transactions by the Holder or any of the Holder’s
Trading Affiliates during the Restricted Period. 

 



 

 

1 35 days

 

2 Pro rata portion of 35% among investors executing Leak-Out Agreements, based
on the aggregate amount to be paid by each such investor for the Securities.

 



 

 

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
any Restricted Securities to any Person (an “Assignee”) in a transaction which
does not need to be reported on the consolidated tape on the Principal Market,
without complying with (or otherwise limited by) the restrictions set forth in
this Leak-Out Agreement; provided, that as a condition to any such sale or
transfer an authorized signatory of the Company and such Assignee duly execute
and deliver a leak-out agreement in the form of this Leak-Out Agreement (an
“Assignee Agreement”, and each such transfer a “Permitted Transfer”) and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder’s Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the UA, provided that, with respect to
any notices, consents, waivers or other communications to be made by the Company
to the Holder, such notice, consent, waiver or other communication shall be
delivered to the Holder at the e-mail address or facsimile number on the
signature page hereto.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by the applicable
provisions of the UA.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

Neither this Leak-Out Agreement nor the transactions contemplated hereby are
material to the Company and no material, non-public information has been
provided to the Holder by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated hereby. As of the date hereof, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, if any, whether written or oral, between the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Holder or any of its affiliates,
on the other hand, with respect to this Leak-Out Agreement and the transactions
contemplated hereby shall terminate. Notwithstanding anything contained in this
Leak-Out Agreement to the contrary and without implication that the contrary
would otherwise be true, the Company expressly acknowledges and agrees that the
Holder shall not have (unless expressly agreed to by the Holder after the date
hereof in a written definitive and binding agreement executed by the Company and
the Holder), any duty of confidentiality with respect to, or a duty to the
Company not to trade on the basis of, any material, non-public information
regarding the Company or any of its Subsidiaries.

 



 

 

 

The Holder acknowledges that it is not a party to the UA and AGP has acted as
representative of the several underwriters in the Offering. The obligations of
the Holder under this Leak-Out Agreement are several and not joint with the
obligations of any other holder of any of the Securities issued under the UA
(each, an “Other Holder”) or any other holder of any of the Securities issued
under the Registration Statement(each, a “Prospectus Purchaser Other Holder”)
under any other agreement, and the Holder shall not be responsible in any way
for the performance of the obligations of any Other Holder or any Prospectus
Purchaser Other Holder under any such other agreement. Nothing contained in this
Leak-Out Agreement, and no action taken by the Holder pursuant hereto, shall be
deemed to constitute the Holder and Other Holders or any Prospectus Purchaser
Other Holder as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Holder and the Other Holders or any
Prospectus Purchaser Other Holder are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Leak-Out Agreement and the Company acknowledges that the Holder and the Other
Holders or any Prospectus Purchaser Other Holder are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Leak-Out Agreement or any other agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Leak-Out
Agreement, and it shall not be necessary for any Other Holder or any Prospectus
Purchaser Other Holder to be joined as an additional party in any proceeding for
such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that it will use reasonable best
efforts to enforce the provisions of each Leak-Out Agreement in accordance with
its terms. If the Company becomes aware that any party to any Leak-Out Agreement
has breached or failed to comply with any provision of such Leak-Out Agreement,
the Company shall use its reasonable best efforts to seek specific performance
of the terms of such Leak-Out Agreement during the remainder of the Restricted
Period.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder or any Prospectus Purchaser Other Holder that purchases $50,000 or
more of the Securities in the Offering with respect to any restrictions on the
sale of Securities substantially in the form of this Leak-Out Agreement (or any
amendment, modification, waiver or release thereof) (each a “Settlement
Document”), is or will be more favorable to such Other Holder than those of the
Holder and this Leak-Out Agreement. If, and whenever on or after the date
hereof, the Company enters into a Settlement Document with terms that are
materially different from this Leak-Out Agreement, then (i) the Company shall
provide notice thereof to the Holder promptly following the occurrence thereof
and (ii) the terms and conditions of this Leak-Out Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document, provided that upon written
notice to the Company at any time the Holder may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Leak-Out Agreement shall apply to the Holder as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Holder. The
provisions of this paragraph shall apply similarly and equally to each
Settlement Document.

 

[The remainder of the page is intentionally left blank]

 



 

 

 

The parties hereto have executed this Leak-Out Agreement as of the date first
set forth above.

 

  Sincerely,           IBIO, INC.                         By:         Name:    
    Title:    

 

Agreed to and Accepted:       “HOLDER”               By:            Name:    
Title:  

 

Acknowledged:       A.G.P./Alliance Global Partners By:  A.G.P./Alliance Global
Partners   By:                         Name:     Title:    

 



 

